During the examination of the witness Wiberg, after testifying that he was the custodian of the records of the public improvements department of the city of Birmingham, he was presented with the ledger sheets referred to in the original opinion, and was asked:
"What are these sheets that I hand you, Mr. Wiberg?"
To which he answered:
"They constitute a lien for sewerage assessment against theproperty herein described." (Italics supplied.)
It has been suggested by counsel for appellant that this evidence was adduced without objection and is sufficient to justify the court in declaring a lien on the funds in the custody of the court. The statement is purely a conclusion of the witness, and, although it went in without objection, the court was not bound to accept this unwarranted conclusion as evidence of the existence of a lien.
Application overruled.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur.